            Case 2:16-cv-05932-WB Document 138 Filed 12/10/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JOHN UTESCH,                                                CIVIL ACTION
                         Plaintiff,

                 v.

 LANNETT COMPANY, INC., ARTHUR                               NO. 16-5932
 P. BEDROSIAN AND MARTIN P.
 GALVAN,
                Defendants.


                                            ORDER

       WHEREAS, this matter having come before the Court on the motion of Lead Plaintiff

University of Puerto Rico Retirement System (“Lead Plaintiff”) for an Order compelling

Defendants Lannett Company, Inc., Arthur P. Bedrosian, and Martin P. Galvan (“Defendants”)

to produce documents in response to certain of Lead Plaintiff’s Amended First Request for the

Production of Documents, served on March 31, 2020 (the “Requests”);

       WHEREAS, the Court has considered Lead Plaintiff’s Motion to Compel Production of

Documents (ECF No. 128), Defendants’ Response in Opposition (ECF No. 130), and Lead

Plaintiff’s Reply thereto (ECF No. 132);

       AND NOW, this 9th day of December, 2020, IT IS ORDERED as follows:

       1.       Plaintiff’s Motion to Compel (ECF No. 130) is GRANTED IN PART and

DENIED IN PART;

       2.       Within 30 days of this Order, Defendants shall, consistent with the attached

Memorandum Opinion, produce to Lead Plaintiff all relevant, non-protected documents

responsive to Request Nos. 16, 17, 18, and 19; and
            Case 2:16-cv-05932-WB Document 138 Filed 12/10/20 Page 2 of 2




       3.       If Defendants seek to withhold any responsive documents based on attorney-client

privilege or the work product doctrine, Defendants shall provide at the time of production a

privilege log “describ[ing] the nature of the documents, communications, or tangible things not

produced or disclosed [in such a manner] that, without revealing information itself privileged or

protected, will enable [Lead Plaintiff] to assess the claim.” Fed. R. Civ. P. 26(b)(5)(A)(ii).



                                                      BY THE COURT:


                                                      /s/Wendy Beetlestone, J.

                                                      _______________________________
                                                      WENDY BEETLESTONE, J.




                                                 2
